DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/699,699 filed on December 1, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-6, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keserich et al. (US 2019/0325264).
In regard to claim 1, Keserich et al. discloses a method, comprising: 
receiving sensor data generated by a set of vehicles (see at least [0037], [0038, [0045] and Fig. 1); 
performing a first set of processing operations on the sensor data (see at least [0045], [0046]); 
providing an exploration interface configured to allow one or more of browsing, searching, and visualization of the sensor data (see at least [0050], , [0051]); 
(see at least [0050]); 
performing a second set of processing operations on the subset of the sensor data (see at least [0051], [0058]); and 
provisioning one or more of computational resources and storage resources for developing an autonomous vehicle (AV) model or a driver assistant model based on the subset of the sensor data (see at least [0058], [0059]).

In regard to claim 2, Keserich et al. discloses performing the first set of processing operations comprises: generating a second version of the sensor data, wherein the second version of the sensor data is used for visualization of the sensor data (see at least [0050], [0051]).

In regard to claim 3, Keserich et al. discloses providing a user interface to allow a user to provide user input, wherein the subset of the sensor data is selected based on the user input (see at least [0051]).

In regard to claim 4, Keserich et al. discloses augmenting the subset of sensor data with one or more of annotations, tags, and labels (see at least [0051]).

In regard to claim 5, Keserich et al. discloses wherein augmenting the subset of sensor data comprises: transmitting the subset of sensor data to a server computer for augmentation via a secure communication channel (see at least [0037], [0073]); and (see at least [0037], [0073]).

In regard to claim 6, Keserich et al. discloses wherein the computational resources are provisioned to train the AV model or the driver assistant model using the subset of the sensor data (see at least [0058]).

As to claims 13-16 and 20, they are system and process claims that recite substantially the same limitations as the corresponding method claims 1-5.   As such, claims 13-16 and 20 are rejected for substantially the same reasons given for the corresponding claims 1-5 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keserich et al. (US 2019/0325264) in view of Mcgavran et al. (WO 2018/218155 A1).
 	In regard to claims 7-9, Keserich et al. does not explicitly disclose wherein the computational resources are provisioned to test the AV model or the driver assistant model using the subset of the sensor data; wherein the storage resources are provisioned to store different versions of the AV model or the driver assistant model; 

 	Mcgavran et al., in the same field of endeavor, disclose wherein the computational resources are provisioned to test the AV model or the driver assistant model using the subset of the sensor data (see at least [00315], [0082], [00106]); wherein the storage resources are provisioned to store different versions of the AV model or the driver assistant model (see at least [0088] and claim 18); 
wherein the storage resources (library) are provisioned to store different versions of the subset of the sensor data (see at least [0088] and claim 18).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Keserich et al. with the well know feature of Mcgavran et al. because such modification would provide a machine-learned model library that includes a plurality of machine-learned models trained to generate semantic observations based on sensor data associated with a vehicle .

7.	Claim 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keserich et al. (US 2019/0325264) in view of Evans et al. (U.S. Patent No. 11,200,429).
 	In regard to claims 10-12 and 17-19, Keserich et al. meets the limitations of claims 1 and 13 but does not particularly disclose sending the AV model or the driver assistant model to a set of vehicles, wherein each vehicle of the set of vehicles executes the AV model or the driver assistant model in parallel with an existing AV 
 	Evans et al. discloses the above limitations (see at least col. 17 line 5-col. 18 line 38, col. 6 lines 38-63, col. 6 lines 1-20 and Figs. 2A, 2B, 4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Keserich et al. with the well know feature of Evans et al. because such modification would provide improve the accuracy and/or safety of the systems.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references U.S. Patent No. 11,113,567 and US 2020/0311616 define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661